356 F.2d 873
J. HOWARD ARNOLD, Debtor in Possession, Appellant,v.Frances K. ARNOLD, Appellee.
No. 20107.
United States Court of Appeals Ninth Circuit.
Feb. 28, 1966, Rehearing Denied April 5, 1966.

J. Howard Arnold, Berkeley, Cal., in pro. per.
Clarence DeLancey, Oakland, Cal., for appellee.
Before HAMLEY, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM.


1
On a former appeal, this court upheld the order of the referee in bankruptcy setting aside his order confirming the arrangement which the debtor, Arnold, had proposed under Chapter XI of the Bankruptcy Act.  (326 F.2d 960).


2
The referee grounded his ruling upon a finding that the arrangement was tainted by fraud.  This court, declaring that there was 'ample evidence' to support that conclusion, affirmed.  (326 F.2d 960 at 962).


3
Thereafter, Arnold, pursuant to leave granted by the referee 'to propose * * * alterations or modifications of the arrangement for the purpose of correcting the fraud' (11 U.S.C. 786(2)), filed the present 'Amended Plan of Arrangement.'  The referee denied confirmation on the basis of his prior determination and this court's opinion.  The district court affirmed and this appeal followed.


4
The 'Amended Plan' was, as Arnold himself asserts in the accompanying petition, 'essentially similar' in all material respects to the initial plan, the invalidity of which was finally adjudicated on the former appeal.  That determination became and was the law of this case and of course precluded relitigation of the issue.  In re Tinkoff, 156 F.2d 405 (7th Cir. 1946).


5
The judgment is affirmed.